UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 20-F UNDER THE SECURITIES ACT OF 1933 |_| REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR |X| ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006. Commission file number: 000-51025 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR |_| SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to . Commission file number . Ninetowns Internet Technology Group Company Limited (Exact name of Registrant as specified in its charter) Cayman Islands (Jurisdiction of incorporation or organization) 5th Floor, Union Plaza 20 Chaowai Street, Chaoyang District Beijing 100020, The People’s Republic of China telephone: (86 10) 6588-7788 facsimile: (86 10) 6588-2290 e-mail: ir@ninetowns.com (Address of principal executive offices) SEC 1852 (12-05) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: American Depositary Shares, each representing one ordinary share, par value HK$0.025 per share Indicate the number of outstanding shares of each of the Issuer’s class of capital or common stock as of the close of the period covered by this Annual Report: 34,991,834 ordinary shares, par value HK$0.025 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes |_|No |X| If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes |_|No |X| Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X|No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer |_|Accelerated filer |X|Non-accelerated filer |_| Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 |_|Item 18 |X| If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_|No |X| Table of contents Page Item 1. Identity of Directors, Senior Management and Advisors. 1 Item 2. Offer Statistics and Expected Timetable. 1 Item 3. Key Information. 1 Item 4. Information on the Company. 23 Item 5. Operating and Financial Review and Prospects. 51 Item 6. Directors, Senior Management and Employees. 69 Item 7. Major Shareholders and Related Party Transactions. 80 Item 8. Financial Information. 85 Item 9. The Offering and Listing. 86 Item 10. Additional Information. 87 Item 11. Quantitative and Qualitative Disclosures About Market Risk. 96 Item 12. Description of Securities Other than Equity Securities. 96 Item 13. Defaults, Dividend Arrearages and Delinquencies. 96 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds. 96 Item 15T. Controls and Procedures. 97 Item 16A. Audit Committee Financial Expert. 99 Item 16B. Code of Ethics. 99 Item 16C. Principal Accountant Fees and Services. 99 Item 16D. Exemptions from the Listing Standards for Audit Committee. 99 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 100 Item 17. Financial Statements. 101 Item 18. Financial Statements. 101 Item 19. Exhibits. 101 i Introduction This annual report on Form 20-F includes our audited consolidated financial statements for the years ended December 31, 2004, 2005 and 2006, and as of December 31, 2005 and 2006. References to “2004,” “2005,” “2006,” “2007”and “2008”are, where appropriate, references to the years ended or ending December 31, 2004, 2005, 2006, 2007and 2008, respectively. Discrepancies in tables between totals and sums of the amounts listed are due to rounding. References to “China” or the “PRC” are to the People’s Republic of China, excluding Taiwan, Hong Kong and Macau. Facts and statistics in this annual report relating to the enterprise software and related services market, the PRC import/export industry and economic data are derived from various government and research publications. Forward-looking statements This annual report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “forecast,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “should,” or “will,” or the negative of such terms or other comparable terminology. These statements involve known and unknown risks, uncertainties, and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. These risks, uncertainties and other factors include, among other things, those listed under “Risk factors” as well as those included elsewhere in this annual report. These forward-looking statements include, but are not limited to, statements relating to: · our anticipated capital expenditures and our ability to fund such expenditures; · our expectations about growth in demand for our products and services; · acquisitions or investments in businesses, products or technologies that are complementary to our own; · our ability to adjust to technological change; and · our belief about the effects of government regulation on our business. You should not place undue reliance on forward-looking statements and you should read these statements in conjunction with the risk factors disclosed in Item 3 of this annual report, “Key Information – Risk factors.” We undertake no obligation to publicly update or revise any forward-looking statements whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions the forward-looking events discussed in this annual report might not occur and our actual results could differ materially from those anticipated in these forward-looking statements. ii TOC Item 1. Identity of Directors, Senior Management and Advisors. Not applicable. Item 2. Offer Statistics and Expected Timetable. Not applicable. Item 3. Key Information. A.Selected financial information and other data The following table shows selected consolidated financial information and other data for our business. You should read the following information in conjunction with Item 5 of this annual report, “Operating and Financial Review and Prospects.”
